Citation Nr: 1517004	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO. 13-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for a skin disability.

2. Whether new and material evidence has been received to re-open the claim for entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a back disability.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

8. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for tinnitus, a skin condition, a left shoulder disability, a back disability, GERD to include as secondary to service-connected PTSD, and entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. A November 2006 rating decision denied the Veteran's claim to establish service connection for a left shoulder disability and skin disability; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the November 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left shoulder disability and skin disability.


CONCLUSIONS OF LAW

1. The November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received to reopen the claim of entitlement to service connection for a left shoulder disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Evidence received to reopen the claim of entitlement to service connection for a skin disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has re-opened and remanded the Veteran's claims of entitlement to service connection for a skin disability and a left shoulder disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).
The Veteran's left shoulder and skin condition claims were previously denied in the final November 2006 rating decision in part because the evidence did not reflect that the Veteran's skin condition or shoulder disability were incurred in or caused by service.  The Veteran did not appeal the November 2006 decision nor was additional evidence received during the appeal period.  As such, the November 2006 decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's left shoulder claim, evidence received and obtained since the November 2006 decision includes the July 2010 lay statement which reflects how the Veteran injured his shoulder during service.  Additionally, with regard to the skin condition, a December 2006 VA treatment report reflects that the Veteran has experienced the condition since service.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence that the Veteran's claimed conditions are related to service.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left shoulder disability and skin condition.  On that basis, the claims are re-opened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left shoulder disability is re-opened, and to that extent the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a skin condition is re-opened, and to that extent the appeal is granted.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that his currently diagnosed GERD is caused or aggravated by his service-connected PTSD.  In connection with his claim the Veteran was provided a QTC examination in February 2013.  In rendering his opinion, the examiner stated that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As the examiner's opinion did not address the issues of aggravation, it is inadequate for VA purposes.

Additionally, the Veteran has asserted in his substantive appeal to the Board that his PTSD has gotten worse.  The record reflects that the Veteran was previously provided an examination in August 2010.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination in August 2010.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Board also notes that the Veteran has not been afforded a VA examination determine the nature and etiology of his tinnitus, back disability, left shoulder disability, or skin condition.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the issue of service connection for the claimed conditions.  However, the record does not contain a medical opinion as to the etiology of the Veteran's claimed disabilities.  Therefore, VA examinations are required.

Lastly, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the remaining issues on appeal.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a TDIU is "intertwined" because a decision on the remaining claims will have an impact on the claim for a TDIU.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from May 2014 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's tinnitus.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to his military service.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's skin condition.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition began in service, was caused by service, or is otherwise related to his military service.

A complete rationale must be provided for any opinion offered.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's back disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in service, was caused by service, or is otherwise related to his military service.

A complete rationale must be provided for any opinion offered.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left shoulder disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability began in service, was caused by service, or is otherwise related to his military service.

A complete rationale must be provided for any opinion offered.

6. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's GERD.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD began in service, was caused by service, or is otherwise related to his military service.

(b) If the above opinion is negative, then the examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused or aggravated by his service-connected PTSD, or another other service-connected disability, to include medications taken for a service-connected disability.

Aggravation is defined as the permanent worsening beyond the natural progression of the disease or illness.

A complete rationale must be provided for any opinion offered.

7. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his PTSD.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner should also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner should describe the occupational functional impairment resulting from the Veteran's PTSD symptoms and any other service-connected disability.  The examiner should address the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner must not consider the Veteran's age or any non-service connected disabilities when offering this opinion.

A complete rationale must be provided for any opinion offered.

8. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

9. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board if otherwise in good order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


